Order                                                                                                 Supreme Court
                                                                                                    Lansing, Michigan

  September 28, 2005                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  128238                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  KATERINA HARRIS,                                                                                    Stephen J. Markman,
           Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 128238
                                                                    COA: 250983
                                                                    Oakland CC: 2001-036624-CK
  FORD MOTOR COMPANY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 8, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                      I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 28, 2005 
            _________________________________________
       t0919                                                                Clerk